                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

VELETTA COLEMAN,                                   §
                                                   §
                Plaintiff,                         §
                                                   §
V.                                                 §            No. 3:20-cv-2800-B
                                                   §
SARAH-RENEE HOLLINGSWORTH                          §
GARNER, ET AL.,                                    §
                                                   §
                Defendants.                        §

                 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
                  RECOMMENDATION OF THE MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case (the “FCR”) and supplemented the FCR after Plaintiff filed her one amended complaint as

a matter of course. In sum, the Magistrate Judge recommends that Plaintiff’s lawsuit be dismissed for

lack of subject matter jurisdiction.

        Plaintiff filed objections, in which she asserts that the Court possesses subject matter

jurisdiction under 28 U.S.C. § 1332, arguing that, prior to May 8, 2020, the date on which it appears

Plaintiff graduated from college in Louisiana, there was complete diversity of citizenship. See, e.g.,

Dkt. No. 10 at 3-5.

        The Court disagrees. “Whether diversity jurisdiction exists is determined by examining the

citizenship of the parties at the time suit was filed.” Harris v. Black Clawson Co., 961 F.2d 547, 549

(5th Cir. 1992) (citing Smith v. Sperling, 354 U.S. 91, 93 n.1 (1957)). At the time that Plaintiff filed

this suit, on September 8, 2020, the only basis to determine her domicile (or citizenship) was that

she resided in Texas. It does not matter for diversity purposes that she may have been attending

                                                  -1-
college in Louisiana up to May 8, 2020 as she has not established that, at the time she filed this suit,

she resided in Louisiana and intended to remain there indefinitely—and thus established that she

is domiciled in Louisiana. In fact, the evidence she has provided proves the opposite—that, by

moving to Dallas, she did not intend to reside in Louisiana after graduating from college. The Court

therefore OVERRULES her objections.

        The District Court has now reviewed de novo those portions of the proposed FCR as

supplemented to which objections were made and reviewed the remaining portions for plain error.

Finding no error, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge as supplemented.

        SO ORDERED.

        DATE: May 25, 2021.




                                                _________________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE




                                                  -2-
